Exhibit 99.1 Press Release Release date: May 4, 2017 Uniti Group Inc. Reports First Quarter 2017 Results • Revenues of $211.5 Million; Net Loss of $0.14 Per Diluted Common Share • AFFO Per Diluted Common Share of $0.65 For the Quarter • Announced Acquisitions of Hunt Telecom and Southern Light • Successfully Completed $518 Million Common Equity Offering • Successfully Executed $200 Million Senior Unsecured Notes Offering • Revolving Credit Agreement Borrowing Capacity Increased to $750 Million LITTLE ROCK, Ark., May 4, 2017 (GLOBE NEWSWIRE) – Uniti Group Inc. ("Uniti" or the “Company”) (Nasdaq: UNIT) today announced its results for the first quarter of 2017. FIRST QUARTER 2017 RESULTS "We are pleased with the execution of our strategy during the first quarter and our businesses performed very well. Uniti Fiber and our two recently announced acquisitions, Southern Light and Hunt, had strong sales bookings including awards for 1,300 new small cell nodes as well as E-Rate and Fortune 500 enterprise wins.We have excellent momentum and industry dynamics are creating more opportunities for us to deploy capital for acquisitions, sale-leasebacks and other transactions involving critical communication infrastructure assets.” said Kenny Gunderman, President and Chief Executive Officer.
